UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 08-2104


SHARON L. SAUNDERS,

                  Petitioner,

             v.

MARINE REPAIR SERVICES/SIGNAL MUTUAL INDEMNITY ASSOCIATION
LTD.; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,

                  Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(08-0505)


Submitted:    August 7, 2009                   Decided:   August 27, 2009


Before MICHAEL, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sharon L. Saunders, Petitioner Pro Se.     Richard John Barrett,
Lisa Lieberman Thatch, VANDEVENTER BLACK, L.L.P., Norfolk,
Virginia; Mark A. Reinhalter, Ann Marie Scarpino, UNITED STATES
DEPARTMENT OF LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Sharon L. Saunders petitions for review of orders of

the Benefits Review Board (Board) dismissing her appeal from a

compensation     award   as   untimely    and   denying    her    motion   for

reconsideration.    We affirm.

          Saunders was required to appeal the decision of the

Administrative    Law    Judge   (ALJ)   within   thirty   days    after   the

decision (1) was filed in the office of the Deputy Commissioner

and (2) was served on her.           See 33 U.S.C. §§ 919(e), 921(a)

(2006); Dominion Coal Corp. v. Honaker, 33 F.3d 401, 403 (4th

Cir. 1994).    The thirty-day period is jurisdictional.             Grant v.

Director, OWCP, 502 F.3d 361, 364 (5th Cir. 2007).                 Here, the

ALJ’s decision was filed with the Deputy Commissioner and served

on Saunders on March 3, 2008.             Saunders had thirty days, or

until April 2, 2008, to note her appeal.           Her notice of appeal,

dated April 3, 2008, was untimely, as the Board found.

          We therefore affirm.           We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                     AFFIRMED




                                     2